Order entered October 1, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00965-CV

                              JOHN CHOWDHURY, Appellant

                                               V.

WELLS FARGO BANK NA AND KINGDOM GROUP INVESTMENTS, INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17302

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is appellant’s September 19, 2019 motion for temporary restraining

order in which he seeks an order preventing appellees from interfering with appellant’s regaining

possession of certain real property after the execution of a writ of possession. We DENY

appellant’s motion.

       On September 17, 2019 we issued an order that, in part, stayed a September 12, 2019 writ

of possession pending resolution of appellant’s motion to reduce amount required to supersede

the judgment. The parties have now advised that the writ of possession was executed before our

order was September 17, 2019 order issued.          We therefore VACATE that portion of our
September 17, 2019 staying the September 12, 2019 writ of possession as moot. The remainder

of our September order continues to be in effect.




                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE